This opinion is subject to revision before publication


        UNITED STATES COURT OF APPEALS
                  FOR THE    ARMED FORCES
                         _______________

                       UNITED STATES
                           Appellee
                                v.
                 Joshua C. DAVIS, Private
                United States Army, Appellant
                          No. 16-0306
                    Crim. App. No. 20130996
        Argued January 10, 2017—Decided May 9, 2017
 Military Judges: Reynold P. Masterton and David H. Robertson
   For Appellant: Captain Scott A. Martin (argued); Lieuten-
   ant Colonel Charles D. Lozano and Captain Heather L.
   Tregle (on brief); Lieutenant Colonel Jonathan F. Potter,
   Major Andres Vazquez Jr., Captain Payum Doroodian, and
   Captain Joshua B. Fix.
   For Appellee: Captain Tara E. O’Brien (argued); Colonel
   Mark H. Sydenham, Major Lionel Martin, and Major Ste-
   ven J. Collins (on brief); Major Michael E. Korte.
   Judge RYAN delivered the opinion of the Court, in
   which Chief Judge ERDMANN, and Judges STUCKY,
   OHLSON, and SPARKS, joined.
                     _______________

   Judge RYAN delivered the opinion of the Court.
    To the extent that United States v. Taylor, 26 M.J. 127
(C.M.A. 1988), holds that an accused’s right to a required
instruction on findings is not waived (that is, extinguished
on appeal) by a failure to object without more, it remains
good law. See, e.g., United States v. Stanley, 71 M.J. 60, 62–
64 (C.A.A.F. 2012) (holding that the accused’s failure to ob-
ject to the military judge’s failure to give an affirmative de-
fense instruction did not constitute waiver, but that the in-
struction was not required in that case); cf. United States v.
Gutierrez, 64 M.J. 374, 375 (C.A.A.F. 2007) (holding that the
accused, by making an affirmative statement, waived a re-
quired mistake-of-fact instruction). But to the extent that
Taylor can be read to suggest that plain error review is nev-
er appropriate in the context of a required instruction where
there was no objection, it is contrary to the great weight of
             United States v. Davis, No. 16-0306/AR
                     Opinion of the Court

authority, and is overruled. See, e.g., Johnson v. United
States, 520 U.S. 461, 468–69 (1997) (reviewing instructional
error for “plain error” where no objection was made at trial);
United States v. Payne, 73 M.J. 19, 22–23 (C.A.A.F. 2014)
(reviewing failure to give a required instruction on an ele-
ment of an offense for plain error); United States v. Tunstall,
72 M.J. 191, 193–94 (C.A.A.F. 2013) (reviewing failure to
give a required instruction on a lesser included offense for
plain error); United States v. Eckhoff, 27 M.J. 142, 143–44
(C.M.A. 1988) (reviewing failure to give a required instruc-
tion on an affirmative defense for plain error).
    Because Appellant failed to object to the omission of a
required instruction on a special defense, we review the mil-
itary judge’s instructions for plain error. We agree with the
ACCA that the evidence did not raise an honest and reason-
able mistake of fact as to consent and affirm.
                 I. PROCEDURAL HISTORY
    A panel of officers and enlisted members sitting as a
general court-martial convicted Appellant, contrary to his
pleas, of one specification of rape in violation of Article 120,
Uniform Code of Military Justice (UCMJ), 10 U.S.C. § 920
(2012). The panel acquitted Appellant of two specifications of
rape, one specification of sexual assault, and one specifica-
tion of communicating a threat. The panel sentenced Appel-
lant to a bad-conduct discharge, six months confinement,
and reduction to the grade of E-1. The convening authority
approved the sentence with one day of confinement credit.
   The United States Army Court of Criminal Appeals
(ACCA) affirmed the findings of guilty and sentence. United
States v. Davis, 75 M.J. 537, 546 (A. Ct. Crim. App. 2015).
    We granted Appellant’s petition to review the following
issue:
       Whether the Army Court of Criminal Appeals erred in re-
       fusing to apply de novo review for failure to instruct on an
       affirmative defense raised by the evidence, and instead
       found forfeiture and applied a plain error analysis, contra-
       ry to this Court’s precedent in United States v. Taylor, 26
M.J. 127 (C.M.A. 1988); United States v. Davis, 53 M.J.
202 (C.A.A.F. 2000); and United States v. Stanley, 71 M.J.
60 (C.A.A.F. 2012).



                                2
         United States v. Davis, No. 16-0306/AR
                 Opinion of the Court

                       II. FACTS
We adopt the facts as set forth in the ACCA’s opinion:
   Upon entering her barracks room with appellant, PFC
   BJH left the door to the room open and went into the bath-
   room to change out of her physical training gear and into
   her duty uniform. As she was pulling up her fatigue pants,
   she looked up and saw that the room door had been closed
   and appellant was walking towards her. Appellant stated,
   “You don’t need to put those pants on,” picked up PFC
   BJH, and then dropped her onto her bed. While pinning
   her arms, appellant retrieved a dildo from BJH’s
   nightstand and forcibly inserted it into her vagina. Appel-
   lant kept inserting the dildo into PFC BJH’s vagina while
   she told him to stop. At some point, she began to cry. Pri-
   vate First Class BJH further testified that once she started
   to cry, appellant stopped assaulting her with the dildo, got
   up, and threatened to rape her with an empty wine bottle
   if she did not “do him.” The encounter eventually ended
   when PFC BJH was able to text her girlfriend, Specialist
   (SPC) BH, for help and appellant left the room.
      Upon receiving PFC BJH’s text, SPC BH went to PFC
   BJH’s barracks room. When SPC BH arrived at PFC BJH’s
   barracks room and heard what had happened, SPC BH de-
   cided to confront appellant. Specialist BH called appellant
   and found out he was in his barracks room in the same
   building. Both women went to his room.
      ....
       Private First Class BJH testified to the encounter as
   follows:
   [S]o we both went and knocked on [appellant’s] door. And I
   was standing off to the side when [SPC BH] was in the
   middle of the doorway, she was yelling at [appellant] like,
   “What the fuck did you do?” And that’s whenever [appel-
   lant] said, “I didn’t do anything.” And then whenever I
   came over to where he could see me that’s when I—don’t
   remember exactly what I said, but I was basically was like,
   “How are you going to lie? It just happened?” And that’s
   whenever [appellant] said, “I thought she was joking until
   I saw her crying.”
       On direct examination by the government, SPC BH tes-
   tified to the same encounter at appellant’s doorway as fol-
   lows:
   Q: When you heard [about the assault], what did you do?




                            3
              United States v. Davis, No. 16-0306/AR
                      Opinion of the Court

       A: I instantly pulled my phone out, called him, and I asked
       [appellant] where he was. And he said that he was down-
       stairs in his room and I didn’t even get off the phone, I was
       already down the stairs in his room, opened the door, and I
       then confronted him about it.
       Q: Was [PFC BJH] with you?
       A: Yes, sir.
       Q: Tell me how the confrontation happened.
       A: I opened the door and I blatantly said, “What the fuck
       did you do to her?” And he was like, “I don’t know what you
       are talking about.” And I was like, “Bullshit. She is crying.
       She is telling me that something happened.” And he was
       like, “Oh, I thought it was a joke. I didn't think she was be-
       ing serious. And I didn’t realize it until she started cry-
       ing.”
           ....
         In defense, appellant offered testimony that PFC BJH
       was not a truthful person . . . .
   Davis, 75 M.J. at 539–40 (alterations in original).
   At trial the military judge instructed the panel on the el-
ements of rape. Appellant did not request a mistake-of-fact
instruction or object to the final form of the instructions, and
the military judge did not instruct on mistake of fact. See id.
The panel found Appellant guilty of rape.
                      III. ACCA DECISION
    On appeal, Appellant claimed that his statement, “I
thought she was joking until I saw her crying,” reasonably
raised the issue of mistake of fact as to consent. Davis, 75
M.J. at 540. Appellant argued that the military judge there-
fore erred by failing to instruct on a mistake-of-fact defense.
Id.
    To determine the standard of review, the ACCA began
with the text of Rule for Courts-Martial (R.C.M.) 920(f),
which provides that “[f]ailure to object to an instruction or to
an omission of an instruction before the members close to
deliberate constitutes waiver1 of the objection in the absence


   1  R.C.M. 920(f) uses the word “waiver,” but it is clearly refer-
ring to “forfeiture.” See, e.g., Payne, 73 M.J. at 22–23. Forfeiture is
the passive abandonment of a right by neglecting to preserve an


                                  4
              United States v. Davis, No. 16-0306/AR
                      Opinion of the Court

of plain error.” R.C.M. 920(f) (footnote added). The ACCA
recognized that the rule, while using the term “waiver,” ac-
tually referred to forfeiture, and then went on to hold that
our Court in Taylor “rejected the language in R.C.M. 920(f)”
and instead required de novo review of required instruc-
tions, regardless of whether there is an objection. See Davis,
75 M.J. at 541–42. In grappling with this perceived conflict
between Taylor and R.C.M. 920(f), the ACCA surveyed our
precedent and held that “the overwhelming precedent
adopts the forfeiture provisions in R.C.M. 920(f), with only
occasional precedent to the contrary.” Id. (citing as contrary
precedent Stanley, 71 M.J. at 63; United States v. Davis, 53
M.J. 202, 205 (C.A.A.F. 2000); and Taylor, 26 M.J. at 128).
Accordingly, the ACCA concluded that Taylor had been im-
plicitly overruled, and that Appellant forfeited review of any
error in the instructions by failing to object. See id. at 541–
44.2
   Having found that Appellant forfeited the issue, the
ACCA reviewed the military judge’s instructions and consid-
ered first whether the evidence raised an “honest and rea-
sonable” mistake of fact about consent. Id. at 544–45. The

objection, whereas waiver is the affirmative, “ ‘intentional relin-
quishment or abandonment of a known right.’ ” United States v.
Gladue, 67 M.J. 311, 313 (C.A.A.F. 2009) (quoting United States v.
Olano, 507 U.S. 725, 733 (1993)). Forfeiture results in plain error
review, but waiver “ ‘leaves no error for us to correct on appeal.’ ”
United States v. Campos, 67 M.J. 330, 332 (C.A.A.F. 2009) (quot-
ing United States v. Pappas, 409 F.3d 828, 830 (7th Cir. 2005)).
   2 We note that it is simply not for the ACCA to act on the as-
sumption that an opinion of this Court has been implicitly over-
ruled. Overruling by implication is disfavored, and the service
courts of criminal appeals must adhere to this Court’s precedent
even when they believe that subsequent decisions call earlier deci-
sions into question. See United States v. Pack, 65 M.J. 381, 383–84
(C.A.A.F. 2007) (citing Eberhart v. United States, 546 U.S. 12, 19–
20 (2005)). If the ACCA was convinced “that the underlying logic
of [Taylor] had changed in the meantime, its recourse was to ex-
press that viewpoint and to urge our reconsideration of our prece-
dent. Beyond that, however, the court was bound either to follow
[Taylor] or to distinguish it.” United States v. Allbery, 44 M.J. 226,
228 (C.A.A.F. 1996) (citation omitted). It is this Court’s preroga-
tive to overrule its own decisions. See Rodriguez de Quijas v.
Shearson/Am. Exp., Inc., 490 U.S. 477, 484 (1989).



                                  5
              United States v. Davis, No. 16-0306/AR
                      Opinion of the Court

ACCA concluded that even if Appellant’s statement, “I
thought she was joking until I saw her crying,” was “some
evidence” that Appellant honestly believed that BJH con-
sented, “there was no evidence that such a belief was rea-
sonable.” Id. at 545. Therefore, because the evidence did not
raise an honest and reasonable mistake of fact as to consent,
the ACCA held that the military judge’s instruction omitting
that defense was not plainly erroneous. Id.
                       IV. DISCUSSION
                     A. Standard of Review
   According to the ACCA, “[t]he law governing the stand-
ard of review in this case can be difficult to determine with
precision.” Id. at 541. We disagree.
   R.C.M. 920(e) lists “Required instructions” on findings,
meaning instructions that “shall” be given.3 This list of re-
quired instructions includes the elements of the offense, el-
ements of each lesser included offense, and, at issue here,
“any special4 defense under R.C.M. 916 in issue.” R.C.M.
920(e)(1)–(3) (footnote added). Relatedly, Article 51(c),
UCMJ, requires that members be instructed, inter alia, “as
to the elements of the offense.” 10 U.S.C. § 851(c) (2012).
This statutory duty extends to affirmative defenses as well.5
United States v. Ginn, 4 C.M.R. 45, 48 (C.M.A. 1952) (con-
cluding that the court-martial would be “insufficiently in-



   3  While R.C.M. 920(e)(7) includes among required instructions
“[s]uch other explanations, descriptions or directions as may be
necessary and which are properly requested by a party or which
the military judge determines, sua sponte, should be given,” this
“sua sponte” language is not the source of the military judge’s duty
to give the other instructions listed in R.C.M. 920(e)(1)–(6). Ra-
ther, the military judge is required to give all of the instructions
listed in R.C.M. 920(e)(1)–(7) because the rule says that they
“shall” be given.
   4 “Special defenses are also called ‘affirmative defenses.’ ”
R.C.M. 916 Discussion.
   5 We reject the Government’s invitation to jettison this Court’s
determination that the statutory requirement to instruct on ele-
ments of the offense necessarily encompasses, as a matter of logic,
the requirement to instruct on affirmative defenses.



                                 6
             United States v. Davis, No. 16-0306/AR
                     Opinion of the Court

formed” about the law “without legal explanation of these
defenses, where properly raised”).
    Mistake of fact is a “special defense” under R.C.M. 916(j).
Where a special defense is reasonably raised by the evi-
dence, an instruction on that defense is required. Taylor, 26
M.J. at 128–29; Ginn, 4 C.M.R. at 48–49. “The test for de-
termining whether an affirmative defense of mistake of fact
has been raised is whether the record contains some evi-
dence of an honest and reasonable mistake to which the
members could have attached credit if they had so desired.”
United States v. Hibbard, 58 M.J. 71, 75 (C.A.A.F. 2003) (cit-
ing R.C.M. 916(j)); see United States v. Schumacher, 70 M.J.
387, 390 (C.A.A.F. 2011) (“This test is similar to that for le-
gal sufficiency.”).
    Whether a “[r]equired instruction[]” on findings con-
tained within R.C.M. 920(e) is reasonably raised by the evi-
dence is a question of law that we review de novo. See Unit-
ed States v. MacDonald, 73 M.J. 426, 434 (C.A.A.F. 2014);
Stanley, 71 M.J. at 62. If the military judge omits a required
instruction that is reasonably raised by the evidence, the ac-
cused may preserve the instructional error either by making
an adequate objection or by requesting an instruction in a
way that sufficiently signals to the military judge the exist-
ence of an error in need of correction. See United States v.
Killion, 75 M.J. 209, 214 (C.A.A.F. 2016). Where required
instructional error is preserved, we test for harmlessness.
See, e.g., Article 59(a), UCMJ, 10 U.S.C. § 859(a) (2012);
Killion, 75 M.J. at 214; see also Neder v. United States, 527
U.S. 1, 9 (1999) (holding that an objected-to jury instruction
omitting an element of the offense is constitutional error
tested for harmlessness beyond a reasonable doubt). Howev-
er, if the accused fails to preserve the instructional error by
an adequate objection or request, we test for plain error. See,
e.g., R.C.M. 920(f); Johnson, 520 U.S. at 468–69 (reviewing
instructional error for “plain error” where no objection was
made at trial); United States v. Girouard, 70 M.J. 5, 11
(C.A.A.F. 2011); see also Henderson v. United States, 133 S.
Ct. 1121, 1126 (2013) (reaffirming the principle that any
right may be forfeited by failing to timely assert it); cf. Unit-




                               7
             United States v. Davis, No. 16-0306/AR
                     Opinion of the Court

ed States v. Pope, 69 M.J. 328, 334 (C.A.A.F. 2011) (constitu-
tional rights can be forfeited).6
    Because Appellant did not object to the instructions giv-
en or request a mistake-of-fact instruction, we review this
case for plain error. See R.C.M. 920(f). The threshold ques-
tion, of course, is whether that defense was reasonably
raised by the evidence—in other words, was there error at
all—a question of law that we review de novo. See MacDon-
ald, 73 M.J. at 434; Stanley, 71 M.J. at 62. But Appellant
claims that, despite his silence, he did not forfeit the issue.
He relies on the ACCA’s determination that, under Taylor,
instructions on affirmative defenses, pursuant to R.C.M.
920(e)(3), “are mandatory, reviewed de novo, and with no
provision for forfeiture.” Davis, 75 M.J. at 542 (second em-
phasis added). But Taylor did not hold that required instruc-
tions under R.C.M. 920(e)(3) could not be forfeited under
R.C.M. 920(f). Rather, Taylor held that silence with respect
to such required instructions would not be deemed waiver
under R.C.M. 920(f). See Taylor, 26 M.J. at 129 (“[A]n ac-
cused’s right to an instruction on affirmative defenses [is
not] waived by the absence of a request.” (emphasis added)).
We agree that waiver in the context of required instructions
is accomplished by an affirmative action, not a mere failure
to object. See Barnes, 39 M.J. at 233. Subsequent cases have
reaffirmed that R.C.M. 920(f) is a forfeiture provision, not a
waiver provision. See Payne, 73 M.J. at 22–23 (holding that
when R.C.M. 920(f) uses the word “waiver,” it is actually re-
ferring to “forfeiture”).
    We recognize that, on occasion, this Court has cited Tay-
lor for the proposition that an appellant cannot forfeit an
affirmative defense instruction. See e.g., United States v.
McDonald, 57 M.J. 18, 20–22 (C.A.A.F. 2002); Davis, 53 M.J.
at 204–06; Barnes, 39 M.J. at 232; see also United States v.
Davis, 73 M.J. 268, 271 n.4, 272 (C.A.A.F. 2014); United

    6 Moreover, the accused may choose to affirmatively waive cer-

tain required instructions, United States v. Barnes, 39 M.J. 230,
233 (C.M.A. 1994), extinguishing the claim of error and leaving
nothing for us to correct on appeal. See Campos, 67 M.J. at 332;
see also United States v. Ahern, __ M.J. __ (7–8) (C.A.A.F. 2017)
(holding that a “no objection” statement amounts to affirmative
waiver).



                                8
             United States v. Davis, No. 16-0306/AR
                     Opinion of the Court

States v. Lewis, 65 M.J. 85, 87 (C.A.A.F. 2007); United States
v. Wolford, 62 M.J. 418, 420 (C.A.A.F. 2006). But the lan-
guage of R.C.M. 920(f), a precise reading of Taylor, and the
great weight of our precedent clearly call for plain error re-
view when an appellant fails to request an affirmative de-
fense instruction—indeed, fails to request any “required” in-
struction under R.C.M. 920(e). There is no principled basis
for ignoring R.C.M. 920(f) only in the case of affirmative de-
fense instructions, thereby treating those instructions dif-
ferently from—or as more important than—elements, lesser
included offenses, and other “required” instructions. To the
extent Taylor can be read for a contrary rule, it is overruled.
Cf. Payne v. Tennessee, 501 U.S. 808, 828 (1991) (holding
that “[c]onsiderations in favor of stare decisis” are at their
lowest point “in cases . . . involving procedural and eviden-
tiary rules” (citations omitted)).
   Because Appellant did not request, or object to the ab-
sence of, a mistake-of-fact instruction, Appellant forfeited
any error under R.C.M. 920(f), and we review for plain error.
                        B. Plain Error
    “Under a plain error analysis, the accused has the bur-
den of demonstrating that: (1) there was error; (2) the error
was plain or obvious; and (3) the error materially prejudiced
a substantial right of the accused.” Payne, 73 M.J. at 23 (in-
ternal quotation marks omitted). Appellant cannot show any
instructional error here, much less error that is plain or ob-
vious.
    Appellant contends on appeal that his statement to BH,
“I thought she was joking until I saw her crying,” is “ ‘some
evidence of an honest and reasonable mistake’ ” about con-
sent. Davis, 75 M.J. at 540 (quoting Hibbard, 58 M.J. at 75).
But while Appellant’s statement may constitute a scintilla of
evidence about his “honest belief,” the ACCA correctly con-
cluded that there is not an iota of evidence that such a belief
was reasonable. Id. at 545. Appellant overwhelmed BJH
with physical force, pinned her down, and penetrated her
while she repeatedly told him to stop. We agree with the
ACCA that even if there was “some evidence” that Appellant
honestly believed that BJH consented, “there was no evi-
dence that such a belief was reasonable.” Id. Even if Appel-
lant honestly believed that BJH’s resistance to his assault


                               9
             United States v. Davis, No. 16-0306/AR
                     Opinion of the Court

was a “joke,” such a mistaken belief was patently unreason-
able, making the defense unavailable to Appellant. The mili-
tary judge did not err, let alone plainly err, by omitting mis-
take of fact as to consent from his instructions.
                       V. JUDGMENT
    We hold that Appellant forfeited any error in the panel
instructions by failing to object or request a mistake-of-fact
instruction. Furthermore, we agree with the ACCA that the
evidence is legally insufficient to raise an honest and rea-
sonable mistake-of-fact defense. Therefore, we hold that the
military judge did not err at all, let alone commit plain er-
ror. The decision of the United States Army Court of Crimi-
nal Appeals is affirmed.




                              10